NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER LIPSEY,                             No. 17-15762

                Plaintiff-Appellant,            D.C. No. 3:15-cv-03479-VC

 v.
                                                MEMORANDUM*
E. McCUMSY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

       California state prisoner Christopher Lipsey appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging access-to-courts

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Lipsey failed

to raise a genuine dispute of material fact as to whether defendants caused an

actual injury in connection with a nonfrivolous claim. See Lewis v. Casey, 518

U.S. 343, 348-49, 354-55 (1996) (setting forth elements of an access-to-courts

claim and actual injury requirement).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Lipsey’s request for judicial notice, set forth in his opening brief, is denied

as unnecessary. Lipsey’s motion for permission to file an oversized reply brief

(Docket Entry No. 38) is granted. The Clerk shall file the reply brief submitted at

Docket Entry No. 37.

      AFFIRMED.




                                           2                                      17-15762